Citation Nr: 0107468	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  94-45 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability, claimed as secondary to service-connected 
residuals of shell fragment wounds (SFW) to the scalp and 
neck, with retained foreign bodies.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of SFW to the scalp and neck, with retained foreign 
bodies.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
February 1968.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision of the 
Department of Veterans Affairs (VA) Indianapolis, Indiana, 
Regional Office (RO).  A Travel Board Hearing was conducted 
in March 1999, and the case was thereafter remanded by the 
Board in June 1999, to have the veteran re-scheduled for 
another hearing, since the audiotape of the March 1999 
hearing was reported to have been damaged beyond repair.  By 
letter dated in July 1999, the veteran was accordingly 
advised that he was going to be scheduled for another Travel 
Board Hearing, but he then indicated, in May 2000, that he no 
longer desired a hearing, and asked that his case be 
forwarded to the Board for appellate review.  The present 
appeal was certified by the Nashville, Tennessee, RO.


REMAND

The veteran contends that he is entitled to be service-
connected for a cervical spine disability, which he believes 
is secondary to his service-connected residuals of SFW to the 
scalp and neck, with retained bodies, and that he is also 
entitled to a rating in excess of 10 percent for his service-
connected disability of the scalp and neck.  After a review 
of the evidentiary record, the Board is of the opinion that 
additional development should be undertaken prior to 
appellate review.  In particular, it is noted that this case 
needs to be reviewed and re-adjudicated by the RO in 
accordance with the provisions of the newly-enacted Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), which was signed by the 
President on November 9, 2000, while this appeal was pending.

The VCAA in essence requires that VA undertake any additional 
development that may be necessary to substantiate a veteran's 
claim for VA benefits, regardless of whether the claim is 
well grounded or not.  The additional development may include 
securing any additional evidence identified by the claimant, 
and requesting a medical examination and a medical opinion, 
when necessary.  Also, the VCAA imposes upon VA certain 
additional notice duties.  Id.  Insofar as this additional 
development has yet to be undertaken at the RO level, a 
decision by the Board at this time would be potentially 
prejudicial to the veteran, and a remand is thus required.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).

Regarding the additional development that needs to be 
undertaken in this case, the Board notes that the most recent 
VA medical examination of the veteran's service-connected 
residuals of SFW to the scalp and neck was done in January 
1994, and that the veteran has continued to contend that this 
disability should be rated higher than evaluated.  The 
veteran is thus entitled to undergo a contemporary medical 
examination of his service-connected residuals of SFW to the 
scalp and neck.  Additionally, the Board notes that, while 
the RO obtained a VA medical opinion on the question of the 
etiology of the claimed cervical spine disability in December 
1994, the fact that more than six years have elapsed since 
that medical opinion was rendered opens up the possibility of 
the veteran having developed the claimed secondary medical 
condition of the cervical spine during this six-year period.  
Therefore, on remand, the RO should obtain another medical 
opinion on this particular question.

The Board also notes that it appears that the VA medical 
evidence in the files is incomplete, since the more recent VA 
outpatient medical records in the files were dated in May 
1999.  Thus, on remand, the RO should make sure that any VA 
medical records produced after May 1999 are secured and 
associated with the claims files.

Accordingly, this case is remanded for the following 
additional development:

1.  The RO should secure and associate 
with the claims files copies of any 
records reflecting VA medical (inpatient 
and/or outpatient) treatment between May 
1999 and the present time.

2.  The RO should also schedule the 
veteran for a VA medical examination.  
The examiner should be asked to review 
the claims files prior to the 
examination, request, and thereafter 
interpret, any necessary tests and 
studies, examine the veteran, and render 
a comprehensive, legible medical 
examination report that should contain, 
as a minimum, the following information:

A.  A statement as to whether he or 
she reviewed the claims files prior 
to the examination.

B.  A thorough description of the 
service-connected residuals of SFW 
to the scalp and neck, to include 
references to the location, 
appearance, and disfiguring 
properties, if any, of the service-
connected scars.

C.  His or her opinion as to what 
disability, or disabilities, of the 
cervical spine, are currently 
manifested, and for each such 
disability, his or her opinion as to 
whether it is at least as likely as 
not that the disability is secondary 
to the service-connected residuals 
of SFW to the scalp and neck, with 
retained foreign bodies, as claimed 
by the veteran.
 
The examiner should be asked to discuss 
in his or her report of medical 
examination the rationale for all of his 
or her opinions and conclusions.

3.  After all the above development has 
been completed, and all newly-produced 
evidence has been associated with the 
claims files, the RO must review the 
claims files and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.
 
For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letters 00-87 (November 17, 2000), 00-92 
(December 13, 2000), and 01-02 (January 9, 
2001), as well as any pertinent formal or 
informal guidance that is subsequently 
provided by VA, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

4.  If, upon re-adjudication, either of 
the benefits sought on appeal remains 
denied, both the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the appealed 
claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified, but he is nevertheless hereby reminded 
that he has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




